Case 1:21-cv-10516-DJC Document 20 Filed 09/21/21 Page 1 of 2

emer.

~
—

IN oie ILED
ane
UNITED STATES DISTRICT COURT RKS OFFICE
DISTRICT OF MASSACHUSETTS 2021 SEP 21 PM 4:59
Friedrich Lu, Plaintiff ) Civil Action No 21-10516-DJC
Vv ) U.S, DISTRICT COURT
Boodie Ugnumba, et al, Defendants ) DISTRICT OF MASS.

LAINTIFF’S MOTION T RIKE NOTICES OF APPE CE AND WITHDRAWAL
(1) On Aug 18, 2021, Attorneys Nicole M O’Connor and John A Fahey file Notice of
Appearance and Notice of Withdrawal, respectively. They both are of Law Department, City of
Boston, on behalf of defendants Trustees of Boston Public Library and a library employee.

(2) | NowLu moves to strike both Notices, for not having served the documents on Lu;
whatever the purported certificate of services in said Notices said is false. See Rivera v M/T
Fossarina (CA1 1988) 840 F.2d 152.

(3) Under penalty of perjury, Lu states:

(a) that he accidentally discovered the the aforementioned filings days ago in a commercial
website that seeks to reproduce federal courts’ official dockets; and

(b) that to date, he has not received said Notices through postal or electronic mail.

(4) Attorney O’Connor is free to refile hers, but Fahey not his -- for now. For the latter, see

US Dist Ct (D.Mass.) Local Rule 83.5.2 Appearances, which states in pertinent part (2015 ed):

“(c) Withdrawal of Appearance. An attorney may withdraw an appearance on behalf of a
party by either of the following procedures.

(1) Appearance of Successor Counsel. An attorney may file a notice of withdrawal
of appearance that is either preceded or accompanied by the appearance of successor
counsel; provided, however, that leave of court must be obtained if:

(A) any motion is pending in the case;

(B) atrial date has been set;

(C)  anevidentiary hearing has been set; or

(D) any reports, written or oral, are due.

(2) Leave of Court. An attorney may seek leave of court to withdraw his or her
appearance for good cause shown.
(d) Notice of Withdrawal. Any notice or motion to withdraw an appearance must be served
Case 1:21-cv-10516-DJC Document 20 Filed 09/21/21 Page 2 of 2

on the party whom the attorney represents and all other parties to the case. Any objections
to the withdrawal shall be filed within 14 days after service, unless the court shortens the
period for good cause shown.” (boldface and italics original.)

(5) | Attorney Fahey has one motion of his pending: motion to dismiss filed on Aug 4, 2021.

Plaintiff; Friedrich Lu, pro se YZ
Date: September 21, 2021 er
Email: chi2flu@gmail.com

Address: % St Francis House, PO Box 499, Lafayette Station, Boston, MA 02112
